Plaintiff sued for the sum of $12,300 as salary, "with legal interest thereon from date of judicial demand, and for such other sums upon the percentages of net profits as may be in due course determined as herein above alleged." *Page 468 
In reversing the judgment appealed from, which dismissed plaintiff's suit, this court, through inadvertence, neglected to award plaintiff interest and percentages of net profits as prayed for.
It is therefore ordered that our original decree be amended by adding after the words, "at the rate of $300.00 per month," "with legal interest from judicial demand and reservation to plaintiff of his commissions under the contract as and when earned."
It is now ordered that the decree, as amended, be made the final judgment of the court in this case.